Exhibit 32 Section 1350 Certification In connection with the report of China Logistics Group, Inc. (the “Company”) on Form 10-K/A (Amendment No. 3 ) for the period ended December 31, 2007 as filed with the Securities and Exchange Commission (the “Report”), I, Wei Chen, Chief Executive Officer and principal financial and accounting officer of the Company, certify, pursuant to 18 U.S.C. SS. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. June 9, 2009 /s/ Wei Chen Wei Chen, Chief Executive Officer and principal financial and accounting officer A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
